DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 2/20/20, the following is a final office action. Claims 1, 5, 13 are amended.  Claims 4, 10, 15, 19 are cancelled. Claims 22-23 are new. Claims 1-3, 5-9, 11-14, 16-18, and 20-23 are pending in this application and are rejected as follows.  The previous Office Action has been modified to reflect claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 12-13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowen (US 10255596 B2), and further in view of Williams (US 20160283869 Al), and further in view of Vossoughi et al (US 20200250896 A1).

As per claim 1, Cowen discloses:

a fare collection system configured to collect fare information from a number of passengers boarding or getting off a public transit vehicle; (Description Paragraph - DETX (43): In certain environments, such as automated fare collection (AFC) in a transit system, transaction timing is quite significant. In many ordinary applications, timing is just an engineering or system requirement. However, transit applications, such as subway turnstile access, may have timing requirements on the order of, say, 300 ms. Typical credit card authorization times may run, for example, from 1000 ms up to 18 seconds. This is simply not acceptable, in order to get passengers rapidly through a turnstile or similar fare gate. Subway turnstiles are but one example of many transit applications, such as bus, subway, light and/or heavy rail, ferries, parking, and the like. It is currently believed that subway applications may have the most severe timing requirements.; Description Paragraph - DETX (57): By way of review, when tapping out at an exit gate (for example), prior art techniques (such as TfL's Oyster card) require a high-speed real time calculation which works out how far the passenger has traveled, what fare rules apply, and how much to charge; then performs the actual charge, and then allows egress through the fare gate. One or more embodiments of the invention, however, defer such fare calculation to, for example, payment platform 704 in FIG. 6. In particular, the card is tapped; the resultant requests passes transparently through the payment platform 704 to the AFM 1208; AFM 1208 makes rapid, real time entrance and/or exit decisions. Thereafter, the payment platform 704 collects information re the tap history of the card, which is translated to a fare calculation. Advantageously, in one or more embodiments, steps that should happen in real time, when the card or other payment token (device) is tapped or otherwise presented to the terminal, are performed using AFM 1208, while steps that should happen after the event in a "back office" fashion are performed using payment platform 704. Payment platform 704 thus typically "knows" how much a card has paid and should pay; Description Paragraph -DETX (59): Advantageously, one or more embodiments of the invention may be employed within a public transport or transit environment 200.);

wherein the fare collection system comprises a token reader that includes a detection circuit configured to detect and read data from a plurality of tokens and, by doing so: (see claim 4 of Cowen: 4. A system comprising: one or more first terminals having contactless readers and configured to read an EMV-compliant pre-paid payment card having an offline balance reflected in offline counters normally updated in offline transactions, process the pre-paid payment card as a token based on the presence of an indicator written to an electronic memory of the pre-paid payment card);

Configured to receive, from each of the plurality of tokens, passenger identity information for a passenger associated with the token, and, for each of the passengers associated with the tokens, (Brief Summary Text - BSTX (6): A still further step includes, during subsequent presentation of the pre-paid payment card to the infrastructure, treating the pre-paid payment card as a token backed up by the risk mitigation information, based on presence of the indicator on the pre-paid payment card; Description Paragraph - DETX (14): The memory portions or units 108, 118 may include different types of memory, such as volatile and non-volatile memory and read-only and programmable memory. The memory units can store transaction card data such as, e.g., a user's primary account number ("PAN") and/or personal identification number ("PIN").)

a fare management system communicatively coupled to the fare collection system and comprising a processing device and a computer-readable memory containing programming instructions, (Description Paragraph - DETX (52): The platform 704 may support the fare gate (broadly understood to include subway turnstiles, bus fare boxes, and the like) and account transactions by maintaining account statuses and routing requests and responses for authorization. Among the tasks that may be managed by platform 704 are: routing fare gate transaction activity between the transit agency reader/terminals and the AFM. managing the necessary funding options for contactless device customers and their associated accounts, hosting a transit agency-defined fare table and transfer rules (the fare rules may be defined by the transit agency, often as part of a public process, and the platform 704 typically does not change these rules; rather its function is to apply these rules to riders' accounts in the AAL) and applying these fare and transfer rules to riders' accounts--since fare rules reside here, calculations of complex fares, for example, depending on distance traveled or discounts, may be performed here, preparing the information to facilitate clearing messages between transit agencies, their acquirers, and the operator of a payment card network, such as MasterCard International Incorporated, receiving and managing the transit agency's Restricted Card List (RCL) supporting customer service functionalities such as web site 706 and call center 708 interfaces.);

Cowen does disclose that are configured to cause the processing device to: receive the fare information and use the received fare information to determine a fare series over a period of time, wherein the fare series comprises a plurality of fares; cluster at least some of the plurality of fares into one or more clusters, as shown in: (Description Paragraph - DETX (96): Step 7014 includes recording details of use of the pre-paid payment card for access to the transit system, for a predetermined period (for example, for a certain aggregation time period, such as daily, or for a predetermined number of transactions, and so on). This step is preferably carried out by a central server such as platform 704 obtaining data from terminals 702 in the transit systems terminal estate."

However, Cowan does not specifically disclose the following:

receive fare information that is collected by the fare collection system and use the received fare information to determine a fare return series over a period of time, wherein the fare return series comprises a plurality of fare returns; cluster at least some of the plurality of fare returns into one or more clusters, and cause an electronic display device to output a graphic representation of each of the clusters over a time period, in which the graphic representation includes, for each of the clusters; a graphic representation of each of the fare returns in the cluster over the time period, and a graphic representation of a clustered fare return representing an aggregation of each of the fare returns in the cluster over the time period .

However, Williams discloses:
([0205] The `scheduled` price model means that two single quotes cannot be used to create a return quote, and therefore a query has to be run for every possible date pair, and the large number of date pairs makes it prohibitive to do this due to the cost of obtaining the data and the space required to store it. The return prices, however, are the result of combining available fares available for the outward and inward legs, along with some rules. Thus if it is possible to know the availability and rules, it is possible to decompose a return query into `reusable` legs that can be used to construct new `return` prices, in a similar (but different) manner to that used for airlines with a budget price model; [0212] Airlines submit fares to ATPCO, and ATPCO provide subscriptions to these data, but transforming these raw fares and rules into a system for determining the correct fare for a given query would be a massive effort. Fortunately, ATPCO supply merged fare and rule data in a data feed called FROP (Fare Rule Output Product). FROP data are transmitted in a fixed-length file of records containing fare information and summarized rule conditions for key categories. Therefore Step 2 can be accomplished using the FROP data. It can also be achieved by combining fare rules and prices from airlines, using a pricing engine.
[0239] Output search results may include a list of flights which satisfy the search criteria. A graphical indicator (eg. a slider bar) may be provided to limit the outbound flight departure time range. A graphical indicator (eg. a slider bar) may be provided to limit the return flight departure time range. A selectable tab may be provided such that flights may be arranged in order of increasing cost. A selectable tab may be provided such that flights may be arranged in order of increasing travel time. A selectable tab may be provided such that flights may be arranged in order of airline name in alphabetical order. An example user interface is shown in FIG. 10. ALSO SEE FIG. 10, FIG. 14, FIG.22)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Williams in the systems of Cowen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Cowan discloses a fare table that implements fare rules in col. 12, lines 45-54, and therefore suggests "according to a fare class schedule containing a plurality of fare classes". However, for further clarification, Williams also discloses in [0099] FIG. 18 shows an example of fares regarding a fare class record, fare categories, and category data tables.

In addition, Cowan, in col. 9, line 61-col. 10, line 4, discloses batch file maintenance process which may receive a periodic update file, from the payment processing network operator and a full file replace (or alternatively application of the appropriate additions and/or deletes to the current file) can be performed on the dedicated processor, or in other words, a periodic update file may include a complete refresh, or directions to add and/or delete certain records in the file, and therefore suggests "select one of the clusters containing a plurality of fare classes, revise the fare class schedule to eliminate one of the fare classes in the selected cluster and replace the eliminated fare class with one of the fare classes remaining in the selected cluster, and deploy the revised fare class schedule to the fare collection system".

However, for further clarification, Williams also discloses in [0206] Global Distribution Systems gather schedules from OAG (Official Airline Guide: see e.g. www.oag.com), fares from ATPCO, and fare class availability from the airlines, and store this information in their own systems. This stored information is periodically updated from those sources. When a query comes to a GDS to quote for a given route and date(s), the GDS performs the following steps: [0207] 1. Determine valid itineraries from schedules [0208] 2. Compute valid fares for the itineraries (Some GDS do not have pricing engines and use a third party engine, such as one provided by SITA (see e.g. http://www.sita.aero/), to ensure the correct price is applied for each itinerary travelled. [0209] 3. Find the availability of those fares [0210] 4. Adding the correct taxes and surcharges).

It is therefore the combination or Cowan and Williams that disclose the following:

"select one of the clusters containing a plurality of fare classes, revise the fare class schedule to eliminate one of the fare classes in the selected cluster and replace the eliminated fare class with one of the fare classes remaining in the selected cluster, and deploy the revised fare class schedule to the fare collection system"

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the application of corrected updated prices from available fare classes as taught by Williams, in Cowen's system for update/add/delete and full file replace for pricing in a payment processing network, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Cowan does not specifically disclose the following:

receiving time stamps for the passengers/generate fare information for the passenger, and generate a time stamp recording a time that the passenger boarded the public transit vehicle, got off the public transit vehicle, or was within a detectable communication range of the token reader.

However, Vossoughi et al (US 20200250896 A1 ) discloses in [0045] FIG. 9-2 shows the process flow from the time the transit rider boards or starts to ride, to the time the transit rider leaves, the selected mass transit vehicle. With respect to processing the conveyance of a transit rider, beacon 10 installed on transit vehicle 58 detects, at process block 150, BLE technology-enabled user smartphone 36 of the transit rider approaching transit vehicle 58. Other installation locations of beacon 10 are possible. A first example is the case of a subway system, in which beacon 10 could be installed at a turnstile or gate location of a subway system station. A second example is the case of a bicycle sharing system, in which beacon 10 could be installed on a sharing system bicycle or at a bicycle pick-up or drop-off station terminus. Beacon 10 installed on the bicycle could be powered by a battery that is charged as the bicycle rider pedals. At a predetermined threshold distance between beacon 10 and user smartphone 36, beacon 10 makes, at process block 152, a connection handshake with user smartphone 36 through its embedded digital entry identification code. Beacon 10 thereafter, at process block 156, drops a pin at the transit rider's embarkation location and timestamps the transit rider's boarding time. Having already opened the user account, backend servers 70 start processing and keep track of travel time and distance and other pertinent information; [0050] Once a predetermined distance is reached separating the nearest beacon 10 installed on transit vehicle 58 and user smartphone 36, the BLE signal between them is disconnected, and GPS navigation system 74 locating and tracking the location of the transit rider drops, at process block 182, a pin at the disembarkation location and timestamps the disembarkation time of the transit rider. Backend servers 70 generate a digital entry identification code and pass and embeds them in user smartphone 36 for use in a next travel session. Alternatively, the Citifyd App itself could generate through a binary system an alternate sequence of an entrance code and an exit code. Upon effecting a connection handshake for operating an entrance code, the Citifyd App thereafter generates an exit code for later use in system processing. Similarly, upon effecting a connection handshake for operating an exit code, the Citifyd App thereafter generates an entrance code. System 60 calculates from one or both of the distance traveled and the elapsed time of travel a transit fare amount and, at process block 184, charges that amount to the transit rider customer account residing in backend servers 70. As stated above, processing of the conveyance of the transit rider ends with generation, at process block 124, of an electronic receipt, presenting all pertinent information, on user smartphone 36). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Vossoughi et al, in Cowen's system for update/add/delete and full file replace for pricing in a payment processing network, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claims 3, Cowan does not disclose wherein the fare information received from the fare collection system comprises a fare value indicative of a fare class and a time stamp recording when a passenger boards or gets off the vehicle.

However, Williams discloses in:

[0010] It is therefore desirable to provide a way of providing estimates of fare class availabilities between any two airports over a time period which is not as slow as accessing one or more remote servers many times to provide the estimates, and which requires less energy to provide the estimates of fare class availabilities, and which does not require the enormous data storage capacity needed to store results in advance for all possible queries; [0356] [0365] an inferred fare class price is included with each inferred fare class availability. [0366] including the step of sending the output to a server. [0367] the server is an airline server. [0368] step (ii) includes using rules in order to analyse patterns in the dataset. [0369] step (ii) includes a naive Bayes classifier machine learning approach which produces a probabilistic model of fares, and that model is used to predict unobserved fares. [0370] classifiers are trained using observed prices and sets of features that correspond to them. [0371] the features relate to the request, and include one or more of: departure day of week, length of stay, stay Saturday, airline, time to travel, route, month.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Williams in the systems of Cowen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, Cowen discloses:

wherein the token reader is configured to: read a smart card including a RFID chip, (Description Paragraph - DETX (12): Attention should initially be given to FIG. 1, which depicts an exemplary embodiment of a system 100, according to an aspect of the present invention, and including various possible components of the system. System 100 can include one or more different types of portable payment devices. For example, one such device can be a contact device such as card 102. Card 102 can include an integrated circuit (1C) chip 104 having a processor portion 106 and a memory portion 108. A plurality of electrical contacts 110 can be provided for communication purposes. In addition to or instead of card 102, system 100 can also be designed to work with a contactless device such as card 112. Card 112 can include an 1C chip 114 having a processor portion 116 and a memory portion 118.);

read a card including a magnetic medium that stores the fare value; read a barcode off a medium or a display, (Description Paragraph - DETX (17): A number of different types of terminals can be employed with system 100. Such terminals can include a contact terminal 122 configured to interface with contact-type device 102, a wireless terminal 124 configured to interface with wireless device 112, a magnetic stripe terminal 125 configured to interface with a magnetic stripe device 150, or a combined terminal 126. Combined terminal 126 is designed to interface with any type of device 102,112,150. Some terminals can be contact terminals with plug-in contactless readers. Combined terminal 126 can include a memory 128, a processor portion 130, a reader module 132, and optionally an item interface module such as a bar code scanner 134 and/or a radio frequency identification (RFID) tag reader 136.

Items 128,132,134,136 can be coupled to the processor 130. Note that the principles of construction of terminal 126 are applicable to other types of terminals and are described in detail for illustrative purposes.

Reader module 132 can be configured for contact communication with card or device 102, contactless communication with card or device 112, reading of magnetic stripe 152, or a combination of any two or more of the foregoing (different types of readers can be provided to interact with different types of cards e.g., contacted, magnetic stripe, or contactless). Terminals 122,124,125,126 can be connected to one or more processing centers 140,142,144 via a computer network 138. Network 138 could include, for example, the Internet, or a proprietary network. More than one network could be employed to connect different elements of the system. Processing centers 140,142,144 can include, for example, a host computer of an issuer of a payment device. Further details regarding one specific form of network will be provided below); or

communicate with a mobile device via a wireless communication link, (Description Paragraph -DETX (19): Portable payment devices can facilitate transactions by a user with a terminal, such as 122,124,125,126, of a system such as system 100. Such a device can include a processor, for example, the processing units 106,116 discussed above. The device can also include a memory, such as memory portions 108,118 discussed above, that is coupled to the processor. Further, the device can include a communications module that is coupled to the processor and configured to interface with a terminal such as one of the terminals 122,124,125,126. The communications module can include, for example, the contacts 110 or antennas 120 together with appropriate circuitry (such as the aforementioned oscillator or oscillators and related circuitry) that permits interfacing with the terminals via contact or wireless communication. The processor of the apparatus can be operable to perform one or more steps of appropriate methods and techniques. The processor can perform such operations via hardware techniques, and/or under the influence of program instructions, such as an application, stored in one of the memory units).

As per claim 6, Cowen discloses:

wherein the token reader is positioned at a transit stop in the public transit network or onboard a vehicle dispatched in the public transit network, (claim 1 of Cowen discloses: 1. A method comprising: obtaining an EMV-compliant pre-paid payment card having an electronic memory and configured for use in an infrastructure in accordance with a payment specification requiring an offline contactless procedure for normal transactions at a terminal within the infrastructure and an online transaction for top-up of the pre-paid payment card, the pre-paid payment card having an offline balance reflected in offline counters normally updated in offline transactions, the infrastructure requiring the offline contactless procedure at least in part due to transaction timing requirements; interacting with a payment platform configured for registration of risk mitigation information relating to a holder of the pre-paid payment card, thereby causing the payment platform to send a message indicating that the pre-paid payment card has been registered and is backed by suitable risk mitigation information; conducting an online transaction with the pre-paid payment card at a terminal outside the

infrastructure; during the online transaction, downloading, as an EMV script which is part of a payload of the online transaction, an indicator sent over a payment network to the electronic memory of the prepaid payment card, the indicator reflecting registration of the risk mitigation information at the payment platform, the indicator changing personalization of the pre-paid payment card to cause the pre-paid payment card to be treated as a token instead of a pre-paid payment card going forward; and conducting a contactless transaction in the infrastructure using the pre-paid payment card following downloading of the indicator onto the electronic memory of the pre-paid payment card and changing of the personalization of the pre-paid payment card, the indicator and the changing of the personalization causing an offline decision to allow the contactless transaction based at least in part on the presence of the indicator and further causing details of the transaction to be recorded within the infrastructure without effecting immediate payment for the contactless transaction from the offline balance reflected in the offline counters).

As per claims 12, 21 Cowen discloses:

each of the plurality of fare return series represents a transit route or stop of a plurality of transit routes in a transit system schedule; and the programming instructions are also configured to cause the processing device of the fare management system to: select one of the clusters that contains a plurality of transit routes or stops, revise the transit system schedule to eliminate one of the transit routes or stops in the selected cluster and replace the eliminated transit route or stop with one of the transit routes or stops remaining in the selected cluster, and deploy the revised transit system schedule to the fare collection system, (Description Paragraph - DETX (42): An exemplary periodic (for example, nightly) batch file maintenance process will now be described. In terms of the account range file, the dedicated processor, such as 208, can receive a periodic update file, such as a nightly refresh file, from the payment processing network operator based on information from the issuer, and a full file replace (or alternatively application of the appropriate additions and/or deletes to the current file) can be performed on the dedicated processor. That is, a periodic update file may include a complete refresh, or directions to add and/or delete certain records in the file).

As per claim 13, this claim recites limitations similar to those disclosed in independent claim 1, and are therefore rejected for similar reasons.

As per claims 22, 23, Cowen discloses:
wherein the data detection circuit of the token reader is configured to read a card including a magnetic medium that stores the fare value.
Cowen Description Paragraph - DETX (26):When a passenger wishes to enter system 280, he or she causes device 212 to communicate with access terminal 224 (for example by touching or tapping at a designated location, or holding in close proximity to such location). As used herein, "communicate with" is intended to cover both one and two-way cases, for example, a two-way communication scenario with a terminal and chip card, as well as a one-way scenario wherein a terminal simply reads a magnetic stripe card.

As per claim 23, Cowen discloses:
the data detection circuit of the token reader comprises an RFID detector, and receiving the passenger identify information comprises doing so via the RFID detector from a smart card that includes a RFID chip/ the data detection circuit of the token reader comprises a camera, and receiving the passenger identify information comprises doing so via the camera by scanning a barcode from a card that contains the barcode or a display that shows the barcode; or the data detection circuit of the token reader comprises a transceiver, and receiving the passenger identify information comprises doing so via the transceiver from a mobile device via a wireless communication link, (Description Paragraph - DETX (17):A number of different types of terminals can be employed with system 100. Such terminals can include a contact terminal 122 configured to interface with contact-type device 102, a wireless terminal 124 configured to interface with wireless device 112, a magnetic stripe terminal 125 configured to interface with a magnetic stripe device 150, or a combined terminal 126. Combined terminal 126 is designed to interface with any type of device 102, 112, 150. Some terminals can be contact terminals with plug-in contactless readers. Combined terminal 126 can include a memory 128, a processor portion 130, a reader module 132, and optionally an item interface module such as a bar code scanner 134 and/or a radio frequency identification (RFID) tag reader 136. Items 128, 132, 134, 136 can be coupled to the processor 130. Note that the principles of construction of terminal 126 are applicable to other types of terminals and are described in detail for illustrative purposes. Reader module 132 can be configured for contact communication with card or device 102, contactless communication with card or device 112, reading of magnetic stripe 152, or a combination of any two or more of the foregoing (different types of readers can be provided to interact with different types of cards e.g., contacted, magnetic stripe, or contactless). Terminals 122, 124, 125, 126 can be connected to one or more processing centers 140, 142, 144 via a computer network 138. Network 138 could include, for example, the Internet, or a proprietary network. More than one network could be employed to connect different elements of the system. Processing centers 140, 142, 144 can include, for example, a host computer of an issuer of a payment device. Further details regarding one specific form of network will be provided below).

7. Claims 8, 9, 17, 18 /are rejected under 35 U.S.C. 103 as being unpatentable over Cowen (US 10255596 B2), and further in view of Williams (US 20160283869 Al), and further in view of Vossoughi et al (US 20200250896 A1), and further in view of Meadow et al (US 20180357365 Al).

As per claims 8, 17, Cowen does not disclose wherein the programming instructions for applying the hierarchical clustering comprise programming instructions to: apply a hierarchical agglomerative clustering; and determine a dendrogram comprising one or more clustering levels, each clustering level corresponding to a clustering of one or more clusters, however. Meadow et al discloses in ([0114] To cluster, one runs a hierarchical agglomerative clustering algorithm (e.g. with Ward's 1963 criteria, for example and without limitation) on the pairwise matrix. One illustrative example of the product of such efforts is exemplified herein (see Example 1 below) with a variety of products, including cigarettes. With reference to FIG. 7a, the dendrogram on the left side shows a significant result, e.g. all of the Marlboro profiles cluster together on one branch and all of the American Spirit profiles on another branch.

The dendrogram can then be read like a family tree, or an evolutionary tree. In the figure, the closer together 2 profiles (tree tips) are to one another on the tree (tracing the shortest branching path from one tip to another), the more they have in common. The x-axis in the tree in FIG. 7a translates to the similarity measure used (as discussed above): this is an average similarity used to get all tips and branches to align on the right-hand side of the dendrogram; [0301] In this example, we demonstrate the use of the inventive technology to distinguish among identical packages (in this model test system, boxes) shipped through different transit networks. This example demonstrates how the methods of the invention can be used to infer information regarding transit networks. In a broad overview, boxes were prepared and shipped along different routes and reference profiles were established using the methods of the invention for the unshipped boxes (these can be viewed as product profiles of the box as a product or as a packaging profile of an unshipped product, were there actually a product in the box in this model system) and for boxes shipped on each different shipping rout (these can be viewed as packaging profiles of goods in or post-transit). These profiles or genetic signatures are then compared and contrasted to illuminate advantages of the invention in inferring whether a product in commerce has been shipped along a particular network, or not.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Meadow et al in the systems of Cowen and Williams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 9, 18, Cowen does not disclose:

wherein the programming instructions for determining the one or more clusters comprise programming instructions that are configured to: calculate an average silhouette value for one or more clustering levels in the dendrogram based on an silhouette value for each fare return, wherein the silhouette value is indicative whether a fare return is appropriately clustered; and identify the one or more clusters corresponding to a clustering level in the dendrogram which has the highest average silhouette value.

However, Meadow et al discloses in [0114] To cluster, one runs a hierarchical agglomerative clustering algorithm (e.g. with Ward's 1963 criteria, for example and without limitation) on the pairwise matrix. One illustrative example of the product of such efforts is exemplified herein (see Example 1 below) with a variety of products, including cigarettes. With reference to FIG. 7a, the dendrogram on the left side shows a significant result, e.g. all of the Marlboro profiles cluster together on one branch and all of the American Spirit profiles on another branch. The dendrogram can then be read like a family tree, or an evolutionary tree. In the figure, the closer together 2 profiles (tree tips) are to one another on the tree (tracing the shortest branching path from one tip to another), the more they have in common. The x-axis in the tree in FIG. 7a translates to the similarity measure used (as discussed above): this is an average similarity used to get all tips and branches to align on the right-hand side of the dendrogram)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Meadow et al in the systems of Cowen and Williams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 2, 14; 7, 16; 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 12/14/20, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of 1-3, 5-9, 11-14, 16-18, and 20-21 has been withdrawn. 
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. 
As per claim 1, Applicant argues that prior art does not disclose “generate a time stamp recording a time that the passenger boarded the public transit vehicle, got off the public transit vehicle, or was within a detectable communication range of the token reader.” However, Examiner has now cited the and further in view of Vossoughi et al (US 20200250896 A1) reference.
As per claim 1, Applicant argues that this claim requires clustering fare returns into one or more clusters and causing an electronic display device to output a graphic representation of each of the clusters…a specific graphic output that includes a graphic representation of each of the fare returns in the cluster over the time period. However, Examiner has now cited additional citings in Williams.  For example, [0045] of Williams discusses timestamps the transit rider's boarding time and [0050] of Williams discusses timestamping the riders disembarkation time along with calculating from one or both of the distance traveled and the elapsed time of travel a transit fare amount.  In addition, Examiner has now cited FIG. 10, FIG. 14, and FIG.22 of Williams, which show example user interfaces according to the graphic representation of the present invention.
	With regard to independent claim 13, this claim has elements similar to those of independent claim 1, and is still rejected for similar reasons.
In addition, Applicant as per claims 2, 14; 7, 16; and 11, 20, Applicant argues that prior art does not teach these claim limitations.  However, Examiner has now objected these claims as shown above in the Office Action.
	Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 4, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628